DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant’s amendments and arguments filed 9/12/22 are acknowledged. Any objection or rejection from the 5/12/22 office action that is not addressed below is withdrawn based on the amendments.
Previously, Group 3 and the species of SEQ ID NO: 4 were elected.
	Claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claims 3, 5, 18-19 and 21-22 have been canceled.
Claims 1-2, 4, 6-17 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/23/22.
Claims 20 and 23 are being examined.

Priority
This application is a 371 of PCT/CN2019/098631 07/31/2019 and claims foreign benefit of PCTCN2018098007 08/01/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/22 has been considered by the examiner.

Claim Rejections - 35 USC § 103
This rejection is a new rejection necessitated by amendment. The arguments related to the pervious rejection are not relevant to this rejection.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (WO 2016/165101) in view of Kumar et al. (as cited with IDS 9/28/22; ‘Kumar’).
Lin teach a peptide of sequence QETAVSSHEQD (claim 11 and page 12 last complete paragraph) and broadly refer to derivatives thereof (claim 10). Lin teach the peptides for administering to subjects (claim 1). Lin teach a wide range of the amount of the active ingredient (page 9 lines 20-22) and mentions patients with carcinoma (reference 10 on page 13).
Lin does not teach a peptide as instantly claimed since the claims require PyroQ or A as the first residue.
Kumar teach that many biologically active peptides have an amino terminal pyroglutamic acid that occurs when the N-terminal residue is glutamine (page 291 last paragraph of column 1). Kumar teach that the pyroglutamic acid can form spontaneously and that the residue provides resistance from degradation (paragraph spanning columns 1-2 on page 291).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lin because Lin teach a peptide with an N-terminal glutamine (claim 11) and Kumar teach that many biologically active peptides have an amino terminal pyroglutamic acid that occurs when the N-terminal residue is glutamine (page 291 last paragraph of column 1) and that the residue provides resistance from degradation (paragraph spanning columns 1-2 on page 291). Since Lin teach the peptides for administering to subjects (claim 1) one would have been motivated to substitute pyroglutamic acid for glutamine in the peptide of Lin (claim 11) to result in pyroQETAVSSHEQD. Further, since Lin teach the peptides for administering to subjects (claim 1) one would have been motivated to administer to subjects. One would have had a reasonable expectation of success since methods of peptide synthesis were known (example 1 of Lin) as well as methods of administering.
In relation to the polypeptide of claims 20 and 23, as discussed above the prior art suggest pyroQETAVSSHEQD which meets the claim limitations since X1 is pyroQ, X2 is E, X3 is T, X4 is V, X5 is S, X6 is S, X7 is H, X8 is E, X9 is Q and X10 is D.
In relation to the administration and patient as recited in claims 20 and 23, Lin teach the peptides for administering to subjects (claim 1). Claim 20 does not require any specific subjects. Claim 23 refers to cancer but the method encompasses prophylactic treatments in which the subjects are not required to have pre-existing conditions. Further, Lin refers to patients with carcinoma (reference 10 on page 13) and teach human patients (page 9 lines 6-8) who are known to be susceptible to cancer.
	In relation to the outcome recited in claims 20 and 23, the prior art suggest administration of a peptide as claimed so such peptide would function as claimed. Lin teach a wide range of the amount of the active ingredient (page 9 lines 20-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658